Citation Nr: 0638066	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.   The veteran currently has Level II hearing in his right 
ear and Level VI hearing in his left ear, using Table VI.

2.  Puretone thresholds in either ear at 1000, 2000, 3000, 
and 4000 Hertz is not 55 decibels or more at each of the 
frequency levels.

3.  Puretone threshold in the right ear is not 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz; 
although puretone thresholds in the left hear is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
using Table VI for hearing loss is more advantageous to the 
veteran than using Table VIA.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss disability are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.85, 4.86, 
Part 4, Diagnostic Code 6100 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was provided adequate notice and the claim.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded a VA examination in November 2003.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected hearing loss since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination report is thorough.  The examination in 
this case is adequate upon which to base a decision.  In the 
informal hearing presentation, the veteran's representative 
asserted that the VA examination was inadequate because it 
did not adequate show the effect of the sounds and noises 
experienced under the ordinary conditions of life.  The Board 
finds, as noted, that this examination was in fact adequate.  
Audiometric testing and discrimination testing were performed 
under which the veteran may be rated in accordance with VA's 
rating schedule.  The representative also asserted that an 
extraschedular rating was not considered.  The Board notes 
that the RO determined that a schedular rating was 
appropriate and encompassed the veteran's current level of 
disability with regard to his hearing loss.  The 
representative also asserted that a higher rating is 
warranted under 38 C.F.R. § 4.86.  This matter is addressed 
below.  

The Board notes that although additional evidence was 
received after the issuance of the statement of the case 
(SOC), that evidence pertained solely to other service 
connection and evaluation claims which were adjudicated based 
on that evidence.  It did not pertain to, nor is it relevant, 
to the matter of the evaluation for hearing loss.  As such, 
there is no prejudice in the RO not reviewing this evidence 
in conjunction with the present appeal.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the 10 percent disability rating at 
issue here for the claimant's service-connected disability 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
appropriate.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. 
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect. 
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c). (Copies of the 
pertinent tables were provided to the veteran in the SOC.)

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The veteran maintains that his hearing loss is more severe 
than is represented by a 10 percent rating.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  

However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent, at least as to the 
measurable level of hearing loss that must be provided by the 
appropriate testing for VA rating purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In other words, even though the veteran is competent to 
report that he has difficulty hearing, he is not competent to 
state the level of hearing loss at the specific decibel 
levels required for evaluation under the VA Rating Schedule.

The veteran was afforded a VA examination in November 2003.  
On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
40
55
60
LEFT

15
70
75
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 66 percent in the left ear.  
In averaging the puretone threshold of 1000 through 4000 
Hertz, the average in the right ear was 41.25 and in the left 
ear was 57.50.  

The VA examiner indicated that the veteran had hearing 
sensitivity within normal limits through 1000 Hertz, 
gradually sloping from a mild to moderately severe 
sensorineural hearing loss thereafter through 4000 Hertz for 
the right ear.  Hearing sensitivity was within normal limited 
through 1000 Hertz, sharply sloping from a moderate to severe 
sensorineural hearing loss thereafter through 4000 Hertz for 
the left ear.  There was asymmetrical high frequency hearing 
loss which was more pronounced in the left ear.  

Under the rating criteria, the examination results constitute 
Level II in the right ear (whether the average for puretone 
threshold was 41 or 42).  Level VI hearing was shown in the 
left ear (whether the average for puretone threshold was 57 
or 58).  When considered together, the result is a 10 percent 
disability evaluation. 

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  

With regard to 38 C.F.R. § 4.86(b), this does not apply to 
the right ear as the puretone threshold is not 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
However, this does apply to the left ear.  However, Table VIA 
yields a finding of level IV hearing loss based on the 
puretone threshold average, while Table VI yields a findings 
of VI hearing loss based on puretone threshold average, as 
noted above.  Thus, using Table VI is more advantageous to 
the veteran.  However, even elevating that numeral to the 
next higher Roman numeral as instructed by 38 C.F.R. § 4.86,  
the result remains a 10 percent disability evaluation when 
considered with the Roman numeral assigned the right ear.  
Using the other table does not result in a higher evaluation.  

The objective evidence does not support a schedular 
evaluation in excess of 10 percent based on the level of 
impairment for hearing loss.  The Board is bound in its 
decision by application of the rating schedule to the 
reported test results.  The preponderance of the evidence is 
against the claim for a higher disability rating for the 
veteran's hearing loss disability.  Thus, the benefit sought 
on appeal must be denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


